                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


JACKIE LYNN DIEDERICH,

                      Plaintiff,

       v.                                                     Case No. 18-C-920

BABATUNDAOH OKULEY, et al.,

                      Defendants.


                                   DECISION AND ORDER


       Plaintiff Jackie Lynn Diederich filed this civil rights action pursuant to 42 U.S.C. § 1983,

alleging that her civil rights were violated. On April 11, 2019, Defendants filed a Suggestion of

Death pursuant to Rule 25 of the Federal Rules of Civil Procedure, indicating that Plaintiff had

passed away on April 5, 2019, and giving notice to Plaintiff’s estate to take any necessary or

appropriate action. In an April 17, 2019 letter, the court notified Plaintiff’s mother of the

requirements of Rule 25, which addresses the substitution of a party upon death and provides:

       If a party dies and the claim is not extinguished, the court may order substitution of
       the proper party. A motion for substitution may be made by any party or by the
       decedent’s successor or representative. If the motion is not made within 90 days
       after service of a statement noting the death, the action by or against the decedent
       must be dismissed.

Fed. R. Civ. P. 25(a)(1). To date, no motion to substitute has been filed, and the time to move to

substitute a proper party for Plaintiff has expired. Consequently, Plaintiff’s claims must be

dismissed.
       IT IS THEREFORE ORDERED that Plaintiff Jackie Lynn Diederich’s claims are

DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil Procedure 25(a)(1). The

Clerk is directed to enter judgment accordingly.

       Dated this 30th day of July, 2019.

                                            s/ William C. Griesbach
                                            William C. Griesbach, Chief Judge
                                            United States District Court




                                                   2
